

Execution Version

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information for which confidential treatment has been
requested and replaces it with [***].


TERMINALING SERVICES AGREEMENT


Terminal and Location: 5501 Pennington Ave, Baltimore, Maryland 21226 (the
“Terminal”) 
 
This Terminaling Agreement (this “Agreement”) is made as of September 12, 2008
(the “Effective Date”), by and between Atlantic Terminalling, LLC, a Maryland
Limited Liability Company ("Terminal Operator") and New Generation Biofuels
Holdings, Inc., a Florida corporation ("Customer").


Customer’s Federal Employers Identification Number: To be provided by Customer
prior to commencement of Terminal Services.


Terminal Operator Customer Code: To be provided by Terminal Operator prior to
commencement of Terminal Services.


WITNESSETH:



 
I.
Terminal Operator and Customer are parties to that certain Agreement of Lease,
dated as of the Effective Date (the ”Lease”). Capitalized terms used and not
defined in this Agreement shall have the meanings given thereto in the Lease.




 
II.
On and subject to the terms and conditions set forth in the Lease, Terminal
Operator will lease the Premises (including the Existing Improvements) to
Customer for the conduct of Tenant’s Business, and provide to Customer the right
to use, in common with the Landlord and other tenants on Landlord’s Property,
the roadways, docks, rail tracks, pipe racks, interconnections and other common
areas of Landlord’s Property (collectively the “Terminal”), and easement rights
for the use of portions of Landlord’s Property, all for the purpose of
developing and operating a biofuel production facility.




 
III.
Terminal Operator owns and operates certain terminaling facilities located on
Landlord’s Property.




 
IV.
In the conduct of Tenant’s Business, Customer will, among other things, take
delivery of animal and vegetable oils and other process inputs (collectively
“Raw Materials”) and produce several blends of biofuel (collectively, “Products”
and, together with Raw Materials, “Commodities”). It is anticipated that Raw
Materials will be delivered to the Premises, and that Products will be shipped
from the Premises by third party service providers (“Carriers”) using trucks,
rail cars and marine vessels (collectively, “Vessels”).




 
V.
Terminal Operator and Customer now wish to set forth the terms and conditions
upon which Terminal Operator will perform terminaling and other services for
Customer within the Landlord’s Property.



For and in consideration of the mutual covenants and conditions contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are here by acknowledged, the parties hereto agree as
follows:


--------------------------------------------------------------------------------



Customer Name
Agreement No. TBD

--------------------------------------------------------------------------------


1. TERMINALING FACILITIES; TERMINALING SERVICES; TERM AND CHARGES.



 
A.
Scope of Terminaling Services.



(1) Tanks. Terminal Operator will provide the Terminaling Services (as defined
below) to Customer with respect to the following storage tank or tanks which
have been leased to Customer pursuant to the Lease (the “Existing Tanks”):


Tank Number
 
Approximate Shell Capacity
 
Commodity to be Stored
T108
 
100,000 Gallons
 
Biofuels
T200
 
750,000 Gallons
 
Biofuels
T201
 
750,000 Gallons
 
Biofuels
T202
 
750,000 Gallons
 
Biofuels
T203
 
1,800,000 Gallons
 
Biofuels
T204
 
1,800,000 Gallons
 
Biofuels



and such additional tanks as Customer shall construct on the Premises in
accordance with the Lease (each, an “Additional Tank” and together with the
Existing Tanks, the “Tanks”).


(2)  Services. Terminal Operator will provide the following terminaling services
to Customer (collectively, the “Terminaling Services”):


(a) Receipt. Receipt of Vessels bearing Raw Materials at Terminal Operator’s
delivery facilities located within Landlord’s Property;


(b) Unloading. Unloading of Raw Materials from Vessels, provided that Terminal
Operator shall not unload Raw Materials from trucks;


(c) Transfer. Transfer of Raw Materials from points of receipt to Customer’s
storage tanks within the Premises, and transfer of Products from Customer’s
finish tanks within the Premises to load-out areas within Landlord’s Property,
provided that Terminal Operator shall not be responsible for transfers of Raw
Materials from trucks and all transfers shall be through gauges, hoses and pipes
provided or refurbished by Customer, and Terminal Operator assumes no
responsibility for the repair, maintenance or replacement thereof ; and


(d)  Loading. Loading of Products into Vessels at load-out areas within
Landlord’s Property.
 
(3) Terminaling Facilities. Terminal Operator represents and warrants to
Customer as follows with respect to the terminaling facilities located on the
Landlord’s Property (collectively, the “Terminaling Facilities”):


(a) Rail Facilities. Customer will be provided a location, in common with other
users of the Terminal to place four (4) tank cars at a time for loading and
unloading. Terminal Operator shall use commercially reasonable efforts to locate
and develop a sidetrack for exclusive use by Customer, which will have capacity
to hold four (4) tank cars at a time for loading and unloading.

2

--------------------------------------------------------------------------------



Customer Name
Agreement No. TBD

--------------------------------------------------------------------------------


(b)  Truck Facilities. Truck facilities consist of two shared positions on the
existing loading rack located adjacent to Customer’s Tanks.  Customer shall be
permitted to connect to existing loading/metering system used for ethanol.  The
automated system has the ability to accommodate Customer supplied loading arms,
and track gallons loaded on trucks. Customer directed trucks/authorized
drivers shall be logged in by Terminal Operator’s security, and scaled in and
out, at the guard gate.  Capacity and load speed shall be determined by
Customer’s equipment sizing.  Terminal Operator anticipates adding another lane
as needed to support Customer’s requirements under this Agreement.


(c) Dockside Facilities. Dockside facilities consist of two barge docks located
along the south end of the Terminal.  Docks to be staffed by Terminal Operator. 
Customer shall refurbish and expand existing asphalt pipeline that runs along
the waterfront to load and unload products from vessels. Loading speeds shall
depend on pump/pipe sizing.


(4) Standard of Care. Terminal Operator represents and warrants that it shall
perform the Terminaling Services, and any other services to be performed by it
under this Agreement, in a professional and in a prompt and workmanlike manner,
in accordance with this Agreement, all applicable laws and all governmental
permits applicable to Terminal Operator.



B.
Term of Agreement. This Agreement shall be effective upon the Effective Date.
The term of this Agreement shall run concurrently with the Lease, and this
Agreement shall terminate simultaneously with the expiration of the term of the
Lease or any early termination thereof and shall be extended simultaneously with
any validly exercised renewal option under the Lease.




 
C.
Terminal Operating Hours; Scheduling; Minimum and Maximum Throughput; Maximum
Wait Times. 



(1)  Operating Hours. The Terminal will be available to Customer 24 hours a day,
7 days a week; Terminaling Services will be available of 8:00 AM to 4:00 PM,
Monday to Friday, excluding holidays (“Regular Terminal Hours”), and Terminal
Operator shall use commercially reasonable efforts to provide Terminalling
Services outside of Regular Terminal Hours, when requested by Customer, which
Terminalling Services shall be provided at an overtime rate as set forth below
(except that no overtime charge will be applied to the loading and unloading of
marine Vessels outside of Regular Terminal Hours).


(2) Scheduling of Terminaling Services. Customer shall provide Terminal Operator
with prior notice of its need for Terminaling Services within a reasonable time
after Customer is advised that Vessels are scheduled for arrival at the
Terminal.


(3) Maximum Wait Times. Terminal Operator represents and warrants that, in order
to minimize demurrage and wait time charges by Customer’s Carriers, it shall
provide the Terminaling Services within the following maximum wait time
limitations (“Maximum Wait Times”):

3

--------------------------------------------------------------------------------



Customer Name
Agreement No. TBD

--------------------------------------------------------------------------------


 
(a)
Rail Cars. Terminal Operator will notify CSX that it is ready to take delivery
of Customer’s rail cars within 48 hours after notice from Customer or CSX that
Customer’s rail car(s) are at the CSX yard in Baltimore, and Terminal Operator
will commence to unload rail cars before the end of the next business day after
notice to proceed from Customer under Section 3B(1) hereof. Terminal Operator
will commence to load rail cars prior to end of the next business day after the
later of arrival of the rail car at the Terminal or receipt of loading
instructions from the Customer.




 
(b)
Trucks. Trucks will have access to the Terminal on a 24 hour - 7 day a week
basis to access the loading rack provided by Terminal Operator and any unloading
facilities provided by Customer.




 
(c)
Marine Vessels. Marine Vessels will be loaded and unloaded on a first come,
first serve basis; provided that once a marine Vessels is slotted in a berth at
the Terminal, Terminal Operator will unload such marine Vessel as soon as
reasonably practicable.



Terminal Operator shall not be responsible for any demurrage, wait time or
similar charges incurred by Customer, unless Terminal Operator’s fails to
provide the Terminaling Services in accordance with this Section 1(C), without
any force majeure conditions or fault by Customer, its agents, employees or
contractors.


(4) Maximum Throughput. Terminal Operator represents that it shall make the
facilities that are part of the Terminal, including truck loading racks, and the
rail and dock facilities and shall provide Terminaling Services to accommodate a
throughput capacity of 4,167,000 gallons of Product per month.


D. Charges.


Customer shall pay to Terminal Operator the fees determined in accordance with
this Section 1(D). All such fees for in and out Terminaling Services shall be
calculated on the basis of Product volumes delivered from the Terminal as
established by meters provided Customer for outbound trains and marine Vessels
and by Terminal Operator’s scales for trucks.



   
(1)
Throughput Charge. Subject to the minimums set forth in Section 1(D)(2),
Customer will pay a throughput charge of $[***]/Gallon for each Gallon of
Product measured or metered (the “Throughput Charge”).




   
(2)
Minimum Throughput Charge. From and after the Effective Date, regardless of
actual volumes of Product measured or metered, Customer shall pay the following
minimum monthly Throughput Charge for the first [***] Gallons of Product (the
“Minimum Throughput Charge”):


4

--------------------------------------------------------------------------------



Customer Name
Agreement No. TBD

--------------------------------------------------------------------------------


(a) Months 1 through 6: $7,802.00;


(b) Months 7 through 12: $12,118.00; and


(c) Month 13 and following: $16,600.00.



     
For clarity, volumes of Product in excess of [***] Gallons in any month shall be
assessed at the Throughput Charge.




   
(3)
After Hours Charge. For Terminaling Services consisting of the unloading of rail
cars outside of Regular Terminal Hours, Customer shall be charged $100.00 per
hour with a minimum of four (4) hours per overtime operation unless the overtime
hours are immediately before or after the Regular Terminal Hours, in which case
no minimum shall apply. This charge is in addition to the Minimum Throughput
Charge.




   
(4)
Railroad Charges. Except as otherwise specifically provided herein, Customer
shall directly pay for or, if paid by Terminal Operator, reimburse Terminal
Operator promptly for, any charges (including but not limited to fuel and
maintenance expenses) assessed by any railroad serving the Terminal against rail
cars or locomotives used by Customer, whether invoiced directly to the Customer
or invoiced to Terminal Operator. Notwithstanding the foregoing sentence,
Customer shall not bill out Customer’s rail cars or locomotives with Terminal
Operator as the consignee, and Customer shall use its reasonable efforts to
ensure that the railroad does not in any way list Terminal Operator as the
consignee or otherwise as a responsible party for such rail cars.




(5)
Additional Services. For any service or function not specifically provided for
in this Agreement, requested by Customer and agreed to and provided by Terminal
Operator (any such services, “Additional Services”), there shall be a charge to
Customer equal to the sum of (a) the cost of Terminal Operator’s labor used on
such services, at a rate of either (i) $50 per hour of labor involved, if such
work is performed during Regular Terminal Hours, and (ii) $75 per hour of labor
involved, if such work is performed outside of Regular Terminal Hours; plus (b)
(i) any actual cost incurred directly by Terminal Operator for materials and
equipment used for such additional  work (as established by competent evidence
reasonably acceptable to Customer) plus (ii) 10% of such sum; plus (c) the
actual cost incurred by Terminal Operator for arms-length contracted services
(as established by competent evidence reasonably acceptable to Customer), if
any, plus 10% of said sum.  




(6)
Laboratory Fees and Service. At Customer's request, and if agreed to by Terminal
Operator, Terminal Operator shall provide sampling and testing services for Raw
Materials and Products at the Terminal under this Agreement. There shall be a
charge for each sampling and testing procedure performed to be agreed upon by
Terminal Operator and Customer prior to commencement of such services. If
Terminal Operator contracts with another party to perform laboratory services,
all fees shall be billed by Terminal Operator to Customer at Terminal Operator's
cost plus 10%. Terminal Operator's liability for sampling and testing services
is limited to the charge for the service provided.


5

--------------------------------------------------------------------------------



Customer Name
Agreement No. TBD

--------------------------------------------------------------------------------


(7)
Escalation. All charges as set forth in this Section (D) (excluding any charges
for costs passed through to Customer) shall escalate on the first anniversary of
the Effective Date and each subsequent anniversary thereof by 3%.

 

E.
Address for Notice.



Terminal Operator:
 
5501 Pennington Avenue
   
Baltimore, MD  21226
     
Customer:
 
1000 Primera Blvd., Suite 3130
   
Lake Mary , FL 32746




2.
TANK OPERATIONS




 
A.
Existing Tank Use. Except as provided for herein, the Existing Tanks shall be
used by Customer only for the storage of Commodities.




 
B.
Prohibited Commodities. Customer shall not arrange for delivery to the Terminal
of, and Terminal Operator shall be required to provide Terminaling Services for,
any Commodities which (a) may not lawfully be stored in the Tanks, including,
but not limited to, Raw Materials with vapor pressures which exceed the
limitations imposed by any law, permit, or Regulation, or (d) do not match, in
all material respects, the specifications for the Commodity that Customer
provides to Terminal Operator in advance of such Commodity’s delivery to the
Terminal.




C.
Removal of Commodities and Waste.




   
(1)
Vessel Waste. If waste is tendered from marine Vessels as required by any MARPOL
Annex, or similar regulations or the U.S. Coast Guard, Customer shall arrange,
or authorize a representative of its Carrier to arrange on Customer's behalf,
for disposal of all such waste in accordance with law using a qualified third
party service provider (which service provider shall be subject to approval by
Terminal Operator, acting reasonably). If Customer or its authorized Carrier
representative refuses to arrange for the removal of such waste, Terminal
Operator will arrange for the removal and disposal of such waste in accordance
with law and Customer shall reimburse Terminal Operator for the reasonable costs
of receiving, handling, storing, and shipping such waste incurred by Terminal
Operator (as demonstrated by competent evidence reasonably acceptable to
Customer) and the costs for the proper disposal of such waste in accordance with
the rates for Additional Services.


6

--------------------------------------------------------------------------------



Customer Name
Agreement No. TBD

--------------------------------------------------------------------------------


   
(2)
Flushings and Samples. The quantity of all Commodities used as flushing
materials or samples in connection with operations conducted by Terminal
Operator for Customer shall not constitute losses for which Terminal Operator is
liable to Customer. If such flushing materials or samples can be recovered by
Terminal Operator, they shall be loaded into drums or other receptacles either
provided by Customer or secured by Terminal Operator at Customer's cost and
expense in accordance with the rates for Additional Services. All such flushing
materials or samples shall be the property of Customer and Terminal Operator
shall remove and dispose of such flushing materials or samples at the expense of
Customer, within thirty (30) days from the date of each flushing or from the
last day of the applicable sample retention period.




 
D.
Tank Inner Lining. If it is agreed by Customer and Terminal Operator that a Tank
inner lining is required to protect the Commodity or the Tank or both, the
direct and indirect costs of installing, maintaining, and repairing such lining
and its removal, if such removal is reasonably required by Terminal Operator
upon termination of this Agreement, shall be paid for by Customer in accordance
with the rates for Additional Services.




 
E.
Damage or Destruction. If any Existing Tank is damaged or destroyed by fire or
other casualty and as a result thereof, Customer has less than 2,000,000 gallons
of available Tank storage, the Minimum Throughput Charge, together with Terminal
Operator's requirement to handle the volume of Commodity in consideration of
said Minimum Throughput Charge as set forth above, shall be reduced by an amount
equal to the percentage of total capacity below 2,000,000 gallons. This
abatement shall continue so long as such damaged or destroyed Tank is not
repaired and ready for service. Nothing in this Section 2(F) shall reduce
Tenant’s obligation to repair or replace any Existing Tank or other improvement
following a casualty loss.




   
As long as Customer has 2,000,000 gallons of Tank storage, the Minimum
Throughput Charge and Throughput Charge shall not be effected by fire or other
casualty.


7

--------------------------------------------------------------------------------



Customer Name
Agreement No. TBD

--------------------------------------------------------------------------------


3.
RECEIPTS, DELIVERIES, INSPECTION CUSTODY TRANSFER AND REPORTS




A.
General. Except as otherwise specifically provided herein, the Terminaling
Services shall include traffic management, receipt, handling and discharge for
all Commodities into and out of the Terminal. Terminal Operator shall provide
personnel and facilities necessary to perform such traffic management and
handling in accordance with the Agreement. All receipt and deliveries of
Commodities shall be coordinated with Customer, and Terminal Operator shall be
responsible only to receive or discharge the Commodities at its designated dock
lines or other Terminal lines from or to those Vessels In particular, all
receipts of any Commodities from marine tanker, barge, tank truck, tank car [or
pipeline] shall be arranged for and provided by Customer. Except as otherwise
specifically provided herein, Terminal Operator shall provide all labor required
to receive and secure Vessels, make all connections with Vessels, handle all
Commodities to and from Vessels, verify Vessels have been properly sealed after
loading and prepare and exchange all customary receipts and shipping tickets. AS
 TERMINAL OPERATOR IS ONLY PROVIDING SERVICES TO ASSIST CUSTOMER IN TRANSPORTING
COMMODITY BETWEEN COMMON CARRIER VESSELS AND CUSTOMER’S TANKS THROUGH FLANGES,
PIPELINES, HOSES AND PUMPS PROVIDED BY CUSTOMER, TERMINAL OPERATOR ASSUMES NO
RESPONSIBILITY FOR THE RAW MATERIALS AND/OR PRODUCT AT ANY TIME.

Unless otherwise agreed to, Terminal Operator agrees to furnish only inbound and
outbound reports upon receipt or delivery and monthly stock reports as to the
quantity received, handled on Terminal Operator's reporting forms and to prepare
bills of lading as required.



 
B.
INSPECTION.




 
(1)
Receipts. For each Vessel (other than trucks) delivering Raw Materials to the
Terminal, Terminal Operator shall provide samples to Customer for analysis.
Terminal Operator shall not unload a Vessel until directed by Customer.




 
(2)
Load-Out. Prior to loading any rail car with Product, Terminal Operator shall
visually inspect such rail car for residue and damage. Terminal Operator shall
notify Customer promptly of any residue or damage, which is visually observed
and shall not load any such rail car without further direction from Customer.
Terminal Operator’s responsibility under this paragraph shall be limited to
those conditions which could reasonably be observed by a visual inspection of
the rail car, without entering the rail car. With respect to other Vessels,
Terminal Operator shall notify Customer promptly of any contamination or damage,
which Terminal Operator observes with respect to any Vessel, and shall not load
a Vessel on which it observes contamination or damage without further direction
from Customer. Notwithstanding the foregoing, other than rail cars, Terminal
Operator shall have no obligation to physically inspect Vessels for
contamination or damage, and shall not be liable for failing to observe any
contamination or damage.




C.
Metering; Reports. 




 
(1)
All metering of Commodities for purposes of determining receipts, throughput,
inventory, losses and other matters under this Agreement shall be done by meters
or gauges to be installed, owned and maintained by Customer and operated by
Terminal Operator, except Terminal Operator shall supply the scales to be used .
Customer shall inspect all such meters and gauges at least annually to ensure
that they remain in good working order. Customer shall obtain Terminal
Operator’s approval of all such meters and gauges prior to installation thereof,
which approval shall not be unreasonably withheld. Terminal Operator also shall
have the right inspect the meters and gauges from time to time, and if Terminal
Operator determines that the meters and gauges are not working properly, it
shall provide written notice to Customer, who shall immediately make all
necessary repairs and replacements.


8

--------------------------------------------------------------------------------



Customer Name
Agreement No. TBD

--------------------------------------------------------------------------------


 
(2)
Daily, prior to 12 pm, Terminal Operator shall provide a written report to
Customer, in substantially the form of Exhibit B, detailing (as of the close of
business on the immediately prior day) the matters outlined therein.




 
(3)
In addition, Terminal Operator shall provide Inbound/Outbound Scale Tickets for
each truck received and loaded or unloaded on the immediately prior day.



Without limitation to Terminal Operator’s obligations under this Section 3,
Customer shall be entitled to have one or more representatives present during
the performance of all inspection, loading and unloading activities by Terminal
Operator.



4.
PAYMENTS




A.
Prepaid Charges. Customer agrees to pay Terminal Operator the Minimum Throughput
Charge prior to the first day of each month in which Terminaling Services will
be provided (regardless of when an invoice for such prepaid fees, expenses, and
charges is delivered to Customer).




B.
Other Invoiced Charges. Customer also agrees to pay Terminal Operator for all
other fees, expenses, and charges for Terminaling Services or Additional
Services specified in this Agreement. Such fees incurred in any month shall
invoiced by Terminal Operator to Customer after the end of the month in which
the fees are incurred and such invoice shall be due within fifteen (15) days
after it is submitted.




C.
Payment. If any payment required under this Agreement is not paid when due, it
shall bear interest at the rate of 1.0% per month for each month or portion of a
month thereafter during which such overdue amount remains unpaid. All payments
shall be made to Terminal Operator mailed to the designated address on the
invoice. Customer shall identify by number the Terminal Operator invoices being
paid on the check stub. Acceptance by Terminal Operator of any payment from
Customer for any charge or service at any time shall not be deemed a renewal of
this Agreement or waiver by Terminal Operator of any default by Customer
hereunder. Customer agrees that Terminal Operator will be entitled to suspend
the performance of any services as provided for in this Agreement if Customer
fails to pay invoices when due. In the event Customer disputes any portion of an
invoice, Customer shall promptly notify Terminal Operator in writing of the
disputed portion and pay the undisputed portion according to the terms of this
paragraph.




 
D.
Additional Security. If, at any time throughout the term of this Agreement,
Terminal Operator determines in its sole good faith discretion, that Customer’s
credit rating has materially worsened, Customer shall provide, at Terminal
Operator’s request, additional security for its performance hereunder in form
and amount reasonably satisfactory to Terminal Operator. The form of such
additional security may include, but need not be limited to the prepayment of
charges hereunder, or the posting of a letter of credit or bond securing
Customer’s payment hereunder.


9

--------------------------------------------------------------------------------



Customer Name
Agreement No. TBD

--------------------------------------------------------------------------------


5.
MARINE TRAFFIC




 
A.
General. Customer shall notify Terminal Operator in writing at least Seventy Two
(72) hours in advance of the arrival of any marine tanker or barge.
Notwithstanding such advance notice, marine tankers or barges shall be handled
on a first come-first served basis, unless otherwise dictated by local practice;
provided, however, that marine tankers may, at Terminal Operator’s discretion,
have preference over barges prior to berthing where the facility is common to
both. If any marine tanker or barge fails to vacate any Terminal Operator dock
upon completion of receipt or discharge of Customer's Commodities or when
otherwise ordered to do so by Terminal Operator, in its sole discretion, then
Customer shall be responsible for the costs incurred by other vessels which
otherwise would be occupying said Terminal Operator dock but for failure of
Vessel supplied by Customer to vacate same.

 

 
B.
Demurrage. Terminal Operator shall not be responsible for any loss, damage,
demurrage, or expense due to delay in loading or unloading of Customer’s
Commodities, except to the extent resulting soley from Terminal Operator’s
failure to perform in accordance with this Agreement, without a Force Majeure
Event, any fault by Customer, its employees, agents or contractors or from the
gross negligence or willful misconduct of Terminal Operator or any other person
or entity for whom Terminal Operator is legally responsible and Terminal
Operator shall indemnify, defend and hold Customer harmless from all costs and
actions in respect thereof.




C.
Third Party Access. Customer agrees that access to the Terminal by (1) marine
tankers, barges, tank trucks and tank cars owned by Customer’s Carriers or (2)
any party seeking access to the Terminal on Customer’s behalf who is not an
employee of Customer (both (1) and (2) hereinafter referred to as a "Third
Party" or "Third Parties") on behalf of Customer may, in the sole discretion of
Terminal Operator, be conditioned upon prior execution of an access agreement
between Terminal Operator and the Third Party in a commercially reasonable form;
provided that the foregoing shall not apply to Customer’s own employees.
Customer agrees (i) to assist Terminal Operator in obtaining execution of such
access agreements from Third Parties, (ii) to indemnify Terminal Operator for
any claims, losses, suits, liabilities and expenses caused by the Third Party;
and (iii) to ensure that such Third Parties maintain insurance at levels similar
to those maintained by similar responsible companies in similar industries.


10

--------------------------------------------------------------------------------



Customer Name
Agreement No. TBD

--------------------------------------------------------------------------------


6.
TAXES AND ASSESSMENTS




 
A.
General. Customer agrees to pay all taxes and assessments that may be assessed
by any governmental authority against any Commodity, waste, or other property of
Customer or against Terminal Operator (except for income, franchise and real
estate taxes) with respect to the receiving, storing, handling, shipping or
disposing of any Commodity, Waste or property of Customer, except to the extent
resulting from Terminal Operator’s failure to perform in accordance with this
Agreement or from the negligence, gross negligence or willful misconduct of
Terminal Operator or any other person or entity for whom Terminal Operator is
legally responsible and Terminal Operator shall indemnify, defend and hold
Customer harmless from all costs and actions in respect thereof. Customer
further agrees to pay any existing or newly created or undisclosed tax in the
form of a so-called "value added" tax, sales tax, rent tax, excise tax, service
charge or similar tax assessment assessed on the sale or purchase of any
Commodity or any service provided hereunder. In addition, Customer shall pay its
direct costs or pro rata share of any inventory or use tax or so-called spill
tax, pollution control tax or emission fee which may be assessed against the
Terminal, any Commodity, any Waste, the Minimum Throughput Charge, other charges
hereunder or against the service to be performed by Terminal Operator hereunder,
except to the extent resulting from Terminal Operator’s failure to perform in
accordance with this Agreement or from the gross negligence or willful
misconduct of Terminal Operator or any other person or entity for whom Terminal
Operator is legally responsible and Terminal Operator shall indemnify, defend
and hold Customer harmless from all costs and actions in respect thereof.




 
B.
Excise Tax. When applicable, Customer agrees to supply Terminal Operator with a
completed signed original Notification Certificate of Gasoline and Diesel Fuel
Registrant as required by the Internal Revenue Service's excise tax regulations.
Customer further agrees to comply with all applicable laws or regulations and
reasonable industry standards with respect to such excise taxes.




7.
INSURANCE

 
Terminal Operator does not and shall not insure Customer's Commodity or
property, nor property of others. Insurance, if desired by Customer or
Customer's contractors, shall be carried by Customer or its contractors at their
own expense. If Customer carries any insurance on the Commodities, Customer's
insurance carrier shall endorse the policies to waive subrogation against
Terminal Operator. Copies of such endorsements shall be furnished to Terminal
Operator upon request.

11

--------------------------------------------------------------------------------



Customer Name
Agreement No. TBD

--------------------------------------------------------------------------------


8.
FORCE MAJEURE EVENT




 
A.
Force Majeure Event. Neither party shall be liable for any delay in performance
or nonperformance of any obligation under this Agreement, to the extent caused
in whole or in part by (and for the duration of) any cause or event, arising
after the Effective Date, that is not within the reasonable control of said
party (each, a “Force Majeure Event”), including, without limitation, the
following: war, blockade, revolution, insurrection, riot, act of terrorism,
public disorder or acts of emergency; expropriation, requisition, confiscation
or nationalization; embargoes or sanctions; closings or accidents to harbors,
docks, canals or other assistances to or adjuncts of the shipping or
transportation industry; rationing or allocation, at the request or insistence
of any governmental authority; action or inaction of any governmental authority;
fire; flood; earthquake; volcano; tide, tidal wave or perils of the sea;
abnormally severe weather conditions; lightning strikes; an epidemic or
quarantine at the Terminal; acts of God; or strikes, work protests or stoppages;
provided, however, that the following events, matters or things shall not
constitute a Force Majeure Event: (a) the absence of sufficient financial means
to perform obligations or the failure to make payments in accordance with this
Agreement; (b) mechanical, electrical or control system or component failures,
unless caused by a Force Majeure Event; (c) storms and other climatic or weather
conditions other than abnormally severe weather conditions; (d) the
unavailability of equipment and materials, unless itself caused by a Force
Majeure Event; and (e) any labor disturbance affecting a party, to the extent
that such labor disturbance involves direct employees of such party, unless such
labor disturbance involving direct employees is part of a national or regional
labor dispute among a common union or labor organization; and further provided
that, subject to Section 2.E hereof, a Force Majeure Event shall not excuse any
payment obligation under this Agreement, unless as a result thereof Terminal
Operator is unable to provide a material portion of the Terminaling Services so
as to prevent Customer from receiving or delivering Commodities, and then such
payment shall be excused only to the extent that such payment is not covered by
business interruption insurance carried by Customer. In the event of a Force
Majeure Event that limits a particular mode of transportation of Commodities,
Customer shall reasonably cooperate to use other modes of transportation for
which Terminal Services are then available at the Terminal until the Force
Majeure Event can be remedied.




 
B.
Responsibilities of the Affected Party. The party asserting a Force Majeure
Event shall (i) promptly notify the other party in writing of such Force Majeure
Event and its cause, and in all cases within no more than five (5) days of such
party obtaining knowledge of the occurrence thereof, which notice shall estimate
the expected duration of the Force Majeure Event, its probable impact on the
performance of the affected party and any actions to be taken by the affected
party to avoid or minimize the effect upon the performance of such Party’s
obligations; (ii) promptly and regularly (for the duration of the event) supply
such available information about the Force Majeure Event and its cause as may be
reasonably requested by the other party and (iii) for so long as the Force
Majeure Event continues, exercise its commercially reasonable efforts to
eliminate or mitigate the disabling effects of such Force Majeure Event. If the
affected party fails to perform its responsibilities under this Section 8(B), it
shall be deemed to have waived its rights provided under this Section 8(A) and
its related rights at law or in equity.




 
C.
Limitations. For any Force Majeure event affecting a party: (a) the suspension
of performance shall be of no greater scope with respect to the obligation or
work affected thereby and of no longer duration than is reasonably required by
the Force Majeure Event; (b) no liability of either party which arose before the
occurrence of the event causing the suspension of performance shall be excused
as a result of the occurrence; and (c) when the affected Party is able to resume
performance of the affected obligations under this Agreement, the affected party
shall give the other party written notice to that effect, and the affected party
shall promptly resume its performance under this Agreement.




 
D.
Burden of Proof. In the case of a dispute, the burden of proof as to whether a
Force Majeure Event has occurred and whether such Force Majeure Event excuses a
party from any particular obligation under this Section 8 shall be upon the
party claiming such impact.


12

--------------------------------------------------------------------------------



Customer Name
Agreement No. TBD

--------------------------------------------------------------------------------


 
E.
Termination for Force Majeure. If a Force Majeure Event prevents the performance
of a material obligation by either party and continues, uninterrupted for one
(1) year or more, either party shall have the right to terminate this Agreement
without liability; provided that each party’s rights and liabilities arising
prior to the date of such.




9.
INDEMNITY.




 
A.
By Terminal Operator. Except as provided in paragraph 10, Terminal Operator
shall indemnify, defend and hold Customer harmless from and against all claims,
demands, losses, fines, penalties, expenses (including reasonable attorneys
fees) costs, suits, and liabilities (collectively “Claims”) caused by or
resulting from gross negligence or intentional misconduct on the part of
Terminal Operator, its employees, agents, or contractors (the “Terminal Operator
Indemnitees”) to the extent arising from or related to this Agreement.




B.
By Customer. Customer shall indemnify and hold Terminal Operator harmless from
and against all Claims, caused by or resulting from (i) negligent or intentional
wrongful acts or omissions on the part of Customer, its employees, agents or
contractors (including, but not limited to, any contractors transporting
Commodities to or from the Terminal) in the performance of this Agreement, (ii)
any breach of this Agreement by Customer; and (iii) to the extent not caused by
the negligent or wrongful acts or omissions of Terminal Operator, its employees,
agents or contractors, any exposure to the Commodity. Terminal Operator shall in
no event be liable for Claims arising from loss of or damage to any Commodity or
property of Customer except when and to the extent caused by the negligent or
intentional wrongful acts or omissions of Terminal Operator or its employees,
agents, or contractors; provided, however, that Terminal Operator shall not be
liable for any such loss or damage to the extent that such Claim is covered by
Customer’s insurance.



Notwithstanding anything contained herein to the contrary, to the extent that
Customer’s Commodities include Commodities owned by Customer’s affiliates or
customers of Customer or its affiliates, Customer shall indemnify and hold
Terminal Operator and its officers, directors, employees and agents harmless
from and against all Claims by Customer’s affiliates or customers of Customer or
its affiliates to the extent that such Claims or any recovery in connection with
such Claims would not have been available to Customer hereunder had Customer
owned the relevant Commodities.

13

--------------------------------------------------------------------------------



Customer Name
Agreement No. TBD

--------------------------------------------------------------------------------


 
C.
Apportionment of Claims. In the event it is determined by a finder of fact of
competent jurisdiction that any Claim for which Terminal Operator seeks
indemnity pursuant to this Section 10 is caused in whole or in part by the
concurrent negligence, gross negligence or intentional misconduct of any
Terminal Operator Indemnitee, then the obligation of Customer to indemnify
Terminal Operator under this Section 9 shall be reduced by the comparative fault
apportioned to such Terminal Operator Indemnitee by the finder of fact. In the
event it is determined by a finder of fact of competent jurisdiction that any
Claim for which Customer seeks indemnity pursuant to this Section 9 is caused in
whole or in part by the concurrent negligence, gross negligence or intentional
misconduct of any Customer Indemnitee, then the obligation of Terminal Operator
to indemnify Customer under this Section 9 shall be reduced by the comparative
fault apportioned to such Customer Indemnitee by the finder of fact.




 
D.
Claims Covered by Insurance. Neither party shall be liable under this Section 9
for any Claim covered by the other party’s fire and casualty insurance, and each
party shall cause its insurer to include a waiver of subrogation in each such
policy.]




10.
LIMITATION OF LIABILITY




 
A.
Limitations on Customer Losses. Unless specifically set forth elsewhere in this
Agreement, Terminal Operator shall in no event be liable for evaporation,
shrinkage, clingage, or discoloration of a Commodity. In consideration of the
charges set forth in Section 1.D. above (it being recognized that higher charges
would be made but for the limitation of liability set forth in this paragraph),
it is understood and agreed that in the event of loss or damage to Commodities
for which Terminal Operator is liable in accordance with this Agreement,
Terminal Operator shall not be liable to Customer for more than the lesser of:
(i) the actual cost to Customer to replace any lost or damaged Raw Materials
(including transportation to the Terminal), less salvage value of any saleable
Raw Materials, (ii) the actual cost to Customer to manufacture a replacement for
any Products lost or damages (including the associated costs of Raw Materials
and transportation of such Raw Materials to the Terminal), or (iii) the
following specified limits (y) $2/gallon for vegetable oil, Product and ethanol
and (z) $6/gallon for butanol and glycol. Notwithstanding the above, Terminal
Operator shall in no event be responsible for chemical deterioration of
Commodity resulting from the stagnant storage of Commodity by Customer. Terminal
Operator shall have no liability to Customer unless a written claim is delivered
to Terminal Operator by Customer within two (2) months after Terminal Operator
reports the alleged loss to the Customer or the Customer discovers the alleged
loss, whichever is earlier. Customer shall make no deductions from the
undisputed portion of any invoice presented by Terminal Operator pending the
resolution of any claim.




B.
No Indirect Damages. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, NEITHER
PARTY SHALL IN ANY EVENT BE LIABLE TO THE OTHER PARTY FOR ANY LOST PROFITS OR
OTHER INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES ARISING
FROM OR RELATING TO THIS AGREEMENT, WHETHER IN CONTRACT, EQUITY, TORT, STRICT
LIABILITY OR ANY OTHER THEORY OF DAMAGES.




C.
Limitation of Warranties. EXCEPT AS EXPRESSLY PROVIDED HEREIN, THERE ARE NO
GUARANTEES OR WARRANTIES OF ANY KIND MADE OR GIVEN BY EITHER PARTY, WHETHER
EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, WHETHER ARISING BY
OPERATION OF LAW OR OTHERWISE, AND EACH PARTY HEREBY DISCLAIMS ALL SUCH
WARRANTIES.


14

--------------------------------------------------------------------------------



Customer Name
Agreement No. TBD

--------------------------------------------------------------------------------


 
D.
Overall Limitation on Terminal Operator’s Liability. Notwithstanding anything
herein to the contrary, Terminal Operator’s liability for activities taken in
connection with this Agreement, whether such liabilities arise under contract,
indemnity, tort, or any other legal theory, shall in no event exceed an amount
equal to the greater of the aggregate fees and other charges collected by
Terminal Operator under this Agreement during the year in which the liabilities
arose, or the amount available under any insurance policy maintained by Terminal
Operator providing coverage for such liability.




 
E.
Exclusive Remedy. Customer agrees that the remedies provided in this Agreement
shall be, subject to the limitations set forth in paragraph 10, its sole and
exclusive remedy for claims related to the activities undertaken in connection
with this Agreement and Customer hereby waives any rights it may have to bring
any additional causes of action against Terminal Operator.




11.
COMMODITY INFORMATION, MATERIAL SAFETY DATA SHEETS AND DOCUMENTATION




A.
General. Customer agrees to execute in its name, pay for and furnish to Terminal
Operator at the Terminal all information, material safety data sheets,
certificates of analysis, documents, labels, placards, containers and other
materials and data which may be required by laws or regulations of any
governmental authority relating to the describing, packaging, receiving,
storing, handling, shipping or disposing of any Commodities to or from the
Terminal, together with detailed written instructions as to their use and
disposition. Customer agrees to notify Terminal Operator of any changes in any
of the information or materials identified above and to supply revised
information or materials. Customer agrees that Terminal Operator may report to
any governmental or regulatory body as required by applicable laws and
regulations, in regard to Commodities and activities of Customer, and Customer
agrees to provide such information to Terminal Operator as necessary, in
Terminal Operator's opinion, to comply with such laws and regulations.




B.
Right to Know. Terminal Operator may have an obligation to furnish Raw Material
names and constituents to governmental authorities and employees or others
handling or exposed to the Raw Materials in connection with Right to Know,
worker exposure, or similar laws and regulations. Terminal Operator may also
have an obligation under applicable laws and regulations to furnish this
information to the general public. Customer agrees to furnish the common or
chemical name of all Raw Materials and their constituents to Terminal Operator
prior to Customer's Raw Materials entering the Terminal so that Terminal
Operator can comply with such laws and regulations. Customer shall have the
responsibility for filing and pursuing any exemption from disclosure pursuant to
such laws and regulations which Customer may desire.


15

--------------------------------------------------------------------------------



Customer Name
Agreement No. TBD

--------------------------------------------------------------------------------

 

12.
REGULATORY COMPLIANCE

 

 
Governmental or regulatory bodies may cause Terminal Operator to incur
additional cost or expense to comply with applicable laws and regulations in the
performance of Terminaling Services under this Agreement, including but not
limited to costs or expenses relating to (1) making additions or modifications
to facilities at the Terminal, (2) changing methods of operation to comply with
laws and regulations, (3) implementing testing or verification programs, (4)
implementing the conditions of any permit necessary to operate the Terminal, (5)
preventing, reducing, controlling or monitoring any emission, exposure or
discharge into the environment, or (6) paying additional fees, taxes or
assessments which may be assessed against the Terminal, any Commodity, the
handling charges, other charges hereunder, or against the services provided
under this Agreement (costs and expenses arising from such requirements are
hereinafter referred to as "Compliance Costs"). Compliance Costs shall include
the actual or pro rata cost of additional expense, changes or additions
(including engineering and overhead expense) and subsequent direct and indirect
costs, as may be escalated, of operating and maintaining such changes or
additions, including the cost of changes in staffing for operations at the
Terminal. If Terminal Operator is required to expend increased Compliance Costs,
Terminal Operator shall notify Customer of the Compliance Costs, including a
request that Customer reimburse Terminal Operator for a pro rata portion of such
Compliance Costs determined as the percentage of the increase in Compliance
Costs equivalent to the percentage that Customer’s volumes of Product bear to
all other volumes of material for which Terminal Operator provides terminaling
services at the Terminal and to which the Compliance Costs apply at the time of
such increase, and Customer may elect to pay such pro rata amount or notify
Terminal Operator of its election not to pay such pro rata amount. If Customer
elects not to pay its pro rata amount of increased Compliance Costs or fails to
respond to Terminal Operator’s notice within thirty (30) days of its receipt
thereof, then Terminal Operator shall have the right to terminate those elements
of the Terminaling Services affected by the increase in Compliance Costs by
providing written notice thereof to Customer within a further thirty (30) days.
If Customer elects to pay its pro rata portion of the increase in Compliance
Costs, it shall pay its portion of such costs as invoiced by Terminal Operator.




13.
PUBLIC USE




 
If for any reason the Terminal or any of Terminal Operator’s facilities used in
the performance of Terminaling Services becomes subject to regulation as a
public utility or common carrier, then, and in that event, at the option of
Terminal Operator and upon Customer's receipt of Terminal Operator's written
notice, Terminal Operator may terminate this Agreement on the effective date of
such action as to the affected Tanks or services; provided that Terminal
Operator agrees to exhaust all reasonable objections to such regulation prior to
exercising its right to terminate the Agreement pursuant to this Section 13.




14.
DEFAULT



The following shall be considered “Events of Default” of a party under this
Agreement:

16

--------------------------------------------------------------------------------



Customer Name
Agreement No. TBD

--------------------------------------------------------------------------------


A.
Default in Payment. A party fails to pay any monies due hereunder within five
(5) days of the date when due and such party has failed to cure such non-payment
within a further three (3) days of its receipt of written notice of such
non-payment from the other party;




B.
Other Material Default. Except as set forth in Section 15(a), a party fails to
comply in any material respect with any terms or conditions of this Agreement
applicable to it and such party has failed to cure such noncompliance within 30
days after receiving notice thereof from the other party, or where cure of such
failure is not possible within such 30 day period, the party fails to commence
cure of such failure within such 30 day period and to diligently and in good
faith pursue such cure; provided that, notwithstanding diligent efforts to cure,
it shall be an Event of Default if any such failure is not cured within one
hundred eighty (180) days of the date on which performance was originally
required;




C.
Voluntary Bankruptcy. A party or any person owning fifty percent or more of the
voting securities or interests entitled to vote of such party (a "Controlling
Person") commences a voluntary case as a debtor concerning such party or such
Controlling Person under the United States Bankruptcy Code and its regulations
as then in effect (the "Bankruptcy Code");




D.
Involuntary Bankruptcy. An involuntary case against a party or its Controlling
Person is commenced under the Bankruptcy Code and relief is ordered against such
party or its Controlling Person or the petition is not dismissed or stayed
within sixty (60) days after the commencement of the case.




E.
Unauthorized Assignment. A party shall assign or transfer its rights or
obligations under this Agreement, in whole or in part, in contravention of its
rights under this Agreement.



If an Event of Default occurs and is continuing, then the non-defaulting party
may terminate this Agreement and pursue any remedies available to it under this
Agreement, at law, or in equity. Additionally, in the event of default by
Customer, Customer shall pay to Terminal Operator liquidated damages equal to
the net prevent value of the aggregate Minimum Throughput Charge that would
otherwise be due between the effective date of termination and the end of the
current term of the Lease (including any previously exercised renewal option)
assuming a 25% discount rate, and such liquidated damages shall be Terminal
Operator’s sole remedy. In the event of a default by Terminal Operator, Customer
shall be permitted to use any facilities at the Terminal of Landlord or Terminal
Operator required to perform the Terminaling Services itself or arrange for
third parties to do so on its behalf.



15.
LIENS




 
Notwithstanding the passage of risk of loss, title to the Commodities shall at
all times remain with Customer or its assignees. At all times to the extent
permitted by law, Terminal Operator shall have all applicable statutory liens to
which it is entitled as a matter of law. To the extent that the Commodities or
other property of Customer are subject to a lien in connection with any
indebtedness of Terminal Operator or otherwise arising by, through or under
Terminal Operator, Terminal Operator shall cause such lien to be released or
bonded within fifteen (15) days after receiving notice of such lien, and
Terminal Operator shall indemnify save and hold harmless Customer from any
liability or damage incurred in connection with such lien.


17

--------------------------------------------------------------------------------



Customer Name
Agreement No. TBD

--------------------------------------------------------------------------------


16.
ASSIGNMENT




 
This Agreement shall be binding upon, and inure to the benefit of, the
successors and permitted assigns of each of the parties hereto. This Agreement
may only be assigned by Tenant in connection with a permitted assignment of the
Lease.




17.
NOTICES




 
Notices to be given hereunder shall be deemed properly served on Customer when
delivered in writing, either in person, by fax, express delivery, or certified
mail to Customer at the address shown on page one and on Terminal Operator when
so delivered to Terminal Operator at the address shown on page one or, in either
case, at such other address as shall be specified in a notice meeting the
requirements of this paragraph.




18.
CHANGE OF OWNERSHIP




 
Customer shall advise Terminal Operator in writing of any change in Commodity
ownership while in the Terminal. If any of Customer's Commodity is sold,
exchanged, or otherwise changes ownership while in the Terminal, Customer shall
nonetheless be responsible for all charges and taxes for which Customer is made
responsible under, and shall continue to be bound by the terms and conditions
of, this Agreement, the same as if Commodity had not been sold, exchanged, or
transferred by Customer.




19.
GENERAL




 
This Agreement, together with any and all exhibits hereto, constitutes the
entire agreement between Terminal Operator and Customer and supersedes any and
all statements, representations, terms, conditions or agreements made or given
prior to or contemporaneous with this Agreement. This Agreement may not be
amended, altered, or changed except by written agreement signed by both parties.
The remedies herein provided for shall not be exclusive, but shall be cumulative
and shall be in addition to all other remedies available at law or in equity.
The waiver by either party of any right of such party hereunder, at any time,
shall not serve to waive any other such right nor shall such waiver operate as a
waiver of the right so waived at any future date in connection with another
default or a subsequent recurrence of the same default. This Agreement may be
executed in counterparts, each of which shall constitute but one and the same
agreement. The parties agree that facsimile copies of this Agreement shall be as
valid as original copies hereof. This Agreement shall be governed by and
construed in accordance with the laws of the State of Maryland, excluding any
conflicts of laws rules thereof. Terminal Operator and Customer hereby waive
trial by jury in any action, proceeding or counterclaim brought by either of the
parties hereto against the other on any matters whatsoever arising out of or in
any way connected with this Agreement.


18

--------------------------------------------------------------------------------



Customer Name
Agreement No. TBD

--------------------------------------------------------------------------------


20.
HEADINGS



The headings of the paragraphs of this Agreement have been inserted for
convenience of reference only and are not to be considered part of this
Agreement and shall in no way affect the interpretation of any of the provisions
of this Agreement.


21.
THIRD PARTY BENEFICIARIES




 
Except as expressly set forth herein, there are no third party beneficiaries to
this Agreement and the provisions of this Agreement shall not impart any legal
or equitable right, remedy or claim enforceable by any person, firm or
organization other than the parties and their permitted successors and permitted
assigns.



22.
CONFIDENTIALITY



Each party agrees to hold in confidence, and not to disclose to third parties or
use for any purpose other than performance of its obligations hereunder, all or
any information (including the location and type of work performed hereunder)
that is received or ascertained directly or indirectly, from the other party or
its representatives in connection with this Agreement (“Information”).  Each
party shall ensure that its employees, subcontractors and suppliers who may be
exposed to Information comply with the confidentiality requirements of this
Agreement. Nothing herein contained should preclude a party from providing
information to any federal, state or local agency or agencies to the extent such
party is required to do so by applicable laws, rules, codes or regulation of any
federal, state or local agency or agencies; provided that the party subject to
an obligation to disclose Information of the other party hereunder shall provide
notice of such obligation to the other party prior to making such disclosure and
shall afford such other party (at such other party’s sole cost) the opportunity
to oppose, or seek a protective order or other remedy in connection with, such
disclosure.


Neither party shall have confidentiality obligations with respect to Information
that:



i.
is or becomes part of the public knowledge through no fault of such party or its
representatives;




ii.
is received from a third-party without violation of any obligation of confidence
to the disclosing party (as demonstrated by competent evidence);




 
iii.
is in such party’s possession prior to the Effective Date other than as the
result of a disclosure by the other party in contemplation of this Contract (as
demonstrated by competent evidence);




iv.
is independently developed by a party without use of or reference to the
Information of the disclosing party (as demonstrated by competent evidence).



[Signatures follow.]

19

--------------------------------------------------------------------------------



Customer Name
Agreement No. TBD

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the Effective Date.


Customer Name
 
Terminal Operator
New Generation Biofuels Holdings, Inc.
 
Atlantic Terminalling, LLC
         
BY:
/s/ David A. Gillespie
 
BY:
/s/ Steven J. Grebow
         
TITLE:  
President
 
TITLE:  
Managing Member
         
DATE:
September 11, 2008
 
DATE:
September 12, 2008


20

--------------------------------------------------------------------------------



Customer Name
Agreement No. TBD

--------------------------------------------------------------------------------


TERMINALING SERVICES AGREEMENT


Exhibit A


[Intentionally Deleted]

21

--------------------------------------------------------------------------------



Customer Name
Agreement No. TBD

--------------------------------------------------------------------------------


TERMINALING SERVICES AGREEMENT


Exhibit B


Form of Daily Terminal Report
 
Daily Terminal Report


Movements: showing gallons of through-put by transportation mode
Trucks: via meter or scale weights (converted gallons)
  Outbound:
a) per BOL number
 
b) total outbound gallons
  Inbound:
a) per receipt / ticket number
 
b) total inbound gallons

Rail: via tank gages (gross gallons)
  Inbound:
a) per BOL /Railcar receipt/Railcar ID
 
b) Tank ID No. /gals via tank gage(s)

Marine: via tank gage, meter, barge strapping
Outbound/Inbound:
a) Vessel Name / Tank ID No./gallons via Gage or
                               
b) Third party custody transfer


22

--------------------------------------------------------------------------------


 